Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-4, 6, 16-17 are allowed because the prior art fail to teach an external roller located upstream from the heating element in the conveying direction of the conveying route of the medium and adjacent to an outer peripheral side of the endless belt to directly contact a portion of the endless belt that engages with the second roller in combination with remaining limitations of claims 1-4, 6, 16-17.
Claims 7-8, 10, 18-19 are allowed because the prior art fail to teach a heating roller located upstream from the pressing roller in the conveying route, the heating roller to directly contact a surface of the endless belt that is opposite to the inner peripheral surface of the endless belt, and an assisting roller located upstream from the pressing roller in the conveying route, the assisting roller to directly contact the surface of the endless belt that is opposite to the inner peripheral surface of the endless belt in combination with remaining limitations of claims 7-8, 10, 18-19.
Claims 11-14, 20 are allowed because the prior art fail to teach a heating roller located upstream from the pressing roller in the conveying route and adjacent to the side of the conveyor belt that is opposite to the heated surface of the heating element; and
an assisting roller located upstream from the pressing roller in the conveying route, the assisting roller to directly contact the side of the conveyor belt that is opposite to the heated surface of the heating element in combination with remaining limitations of claims 11-14, 20.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Mon-Fri 8:30-1, 2:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852